Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims filed on 05/02/2022 are acknowledged.
Accordingly, claims 1-10 are pending in the application.  An action on the merits for claims 1-10 are as follow.
Reason for allowance
Regarding Independent Claim 1, the prior art of record Sandstrom (US 2011/0240611 A1) in view of Heussler et al. (US 2013/0215406 A1) disclose a laser light irradiating device configured to irradiate an object with laser light along a first direction; Heussler et al. disclose a spatial light modulator (1331, Fig 13A, [0057]); configured to modulate the laser light output from the laser light source according to a phase pattern and emit the laser light (see Fig 13A); an objective lens (projection optics 1335, Fig 13A, [0057]) configured to converge the laser light emitted from the spatial light modulator onto the object (onto the workpiece 1337, Fig 13A, [0057]), however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “a focusing lens arranged between the spatial light modulator and the objective lens in an optical path of the laser light and configured to focus the laser light”; and there is no motivation found to modify the prior art to obtain the claimed limitations.  With respect to Claims 2-9, the dependency on Claim 1 makes them allowable.
Regarding Independent Claim 10, the prior art of record Sandstrom (US 2011/0240611 A1) in view of Lee et al. (US 2013/0242247 A1) disclose a laser light irradiating device configured to irradiate an object with laser light along a first direction; Heussler et al. disclose a spatial light modulator (1331, Fig 13A, [0057]); configured to modulate the laser light output from the laser light source according to a phase pattern and emit the laser light (see Fig 13A); an objective lens (projection optics 1335, Fig 13A, [0057]) configured to converge the laser light emitted from the spatial light modulator onto the object (onto the workpiece 1337, Fig 13A, [0057]), however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “a focusing lens arranged between the spatial light modulator and the objective lens in an optical path of the laser light and configured to focus the laser light”; and there is no motivation found to modify the prior art to obtain the claimed limitations.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761